Braley, J.
If the city of Boston became bound by the contract, the plaintiff, having been prevented from full performance by the defendant’s repudiation and interference, can recover damages for the breach. Clark v. Gulesian, 197 Mass. 492. Moffat v. Davitt, 200 Mass. 452.
The agreement is signed in behalf of the city by the- superintendent of streets, and approved by “ Daniel A. Whelton, acting Mayor.” The defense rests upon the ground, that the approval *459having been unauthorized, the contract is void. Section 29 of R. L. c. 26 provides for the discharge of the duties of the office where the mayor is absent, or becomes incapacitated, or a vacancy occurs by resignation or death. • But the powers of an acting mayor are expressly limited by § 80 to matters requiring - immediate action. If this limitation is applicable to the defendant, the contract is invalid, as it does not appear there was any urgent public necessity for the construction of the sewer. Before the enactment of the revision, the charter of the defendant was amended by St. 1895, c. 449, § 1. This act not only lengthened the tenure of office, but further provided that “in case of a vacancy in the office of mayor, the city council shall, if such vacancy occurs before the last six months of said term, order an election for a mayor to serve for the unexpired term, and if such vacancy occurs in the last six months of the term, the chairman of the board of aldermen shall act as mayor for the unexpired term.” The defendant, while conceding that, a vacancy having occurred in the last six months of the term, Daniel A. Whelton, the chairman of the board of aldermen, was empowered by the charter to act for the unexpired time, contends that the scope of his duties was defined by R. L. c. 26, § 30. It is a general rule that statutes, where possible, are to receive such a construction as will give them full effect. It was within the power of the Legislature to have made the revision applicable to all cities, but this was not done, and the exception by § 29 of cities whose charters otherwise provided removes all ground for argument that there was a repeal by implication. By the amended charter ample provisions were made for filling a vacancy if one occurred, and if the powers of the chairman of the board upon succession are not specifically enumerated, they are designated by the phrase that he “ shall act as mayor.” The legislative intention having been unambiguously expressed is to be accorded full recognition, and these words are to be given their ordinary acceptation. To “ act as mayor,” is to perform all the duties of the office as defined by the charter, and the general and special laws applicable to the administration of the municipal affairs of the city. It is unquestioned that, if the contract had been approved by his predecessor, the approval would have been binding. And, as Whelton came into office by a statutory succession which *460conferred upon him the right to exercise all its functions, the defendant cannot repudiate his action.
The plaintiff also contends that the contract was valid without the mayor’s approval. If, however, by the St. of 1885, c. 266, § 6, and St. of 1890, c. 418, § 6, the superintendent of streets is authorized to contract for building a sewer, where the amount involved neither equals nor exceeds $2,000, he is not required to act independently. If in his judgment such a course is advisable, the validity of the contract may be made to depend upon its written acceptance by the mayor. The plaintiff does not even suggest that he has been misled, or that any mistake was made, and the rights of the parties must be determined by their written agreement, of which the mayor’s approval forms an essential element.
But, if there was no error in refusing the plaintiff’s first request, and the third and fourth requests correctly stated the measure of recovery, the defendant relies on St. of 1903, c. 268, § 1, and St. of 1891, c. 323, § 12, as amended by St. of 1902, c. 521, § 1, in justification of the order which rendered a continuance of the work impossible. We express no opinion, however, upon these questions as they are not before us. If under St. of 1903, c. 268, §.l, where the superintendent of streets, or other officer by appointment of the mayor, constructs the sewer, he shall file in the registry of deeds before beginning the work notice of his intention, naming the street or otherwise describing the land in which it is to be laid, and if by § 13 of St. 1891, c. 323, which by amendments includes the construction of sewers, the superintendent of streets “shall not do, or permit to be done, any of the work described in any year after the fifteenth day of November, unless he certifies, in a writing approved by the mayor and kept on file in the office of said superintendent, that public necessity requires the work to be done,” this defense has not been pleaded. It is not open under an answer which contains only a general denial, with a plea of payment. Kidder v. United Order of the Golden Cross, 192 Mass. 326, 336, 337, and cases cited.
The ruling that the action could not be maintained was wrong, and the exceptions must be sustained.

So ordered.